December 22, 2006


Mr. Michael L. Scanes
Scanes, Routh & James
P. O. Box 1470
Waco, TX 76703-1470
Ms. Amy C. Thomas
The Law Offices of Amy Thomas
P.O. Box 111
Mexia, TX 76667

RE:   Case Number:  04-0514
      Court of Appeals Number:  10-01-00370-CV
      Trial Court Number:  25,536-B

Style:      STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
      v.
      JIMMIE R. NORRIS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri        |
|   |Roessler          |
|   |Ms. Peggy Murray  |
|   |Hill              |